DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “upward” and “downward” directions of protrusions of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, Examiner notes that applicant claims “method of making a stackable jewelry system” comprising only a first band.  Examiner notes that the system claimed in claim 1 cannot be “stackable” because it contains only a single band.  The record is not clear how the “system” claimed in claim 13 can be considered “stackable”.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-13, 21-23, 28, 37, 40 are rejected under 35 U.S.C. 102a1 as being anticipated by FR2563708 Ducret.

    PNG
    media_image1.png
    759
    473
    media_image1.png
    Greyscale
Regarding claim 13, Ducret discloses a “stackable” (please see 112b above) jewelry system, comprising: 
a first band 1 comprising: 
a first annular member 3 having first annular member outer (coplanar with protrusion outer face) and inner faces (adjacent the finger) coupled together by first annular member upper and lower faces; 
at least two first protrusions 4 axially extending from one of said first annular member 3 upper face in circumferentially spaced-apart relation (with spaces 5), said first protrusion having first protrusion outer and inner faces; and 
a first opening 5 between said first protrusions, said first opening communicating with a first band interior space;
at least one of (i) said first protrusion outer face radially offset from said first annular member outer face (outer face of protrusion 4 is radially extended from band 3, shown in figure 1), or (ii) said first protrusion inner face radially offset from said first annular member inner face (inner face of protrusion 4 is radially extended from bad 3, shown in figure 1).  
Examiner notes that the whole band is the “annular member” and therefore the annular member outer face is equivalent with the protrusion outer face.
Regarding claim 1, applicant claims “a method of making a stackable jewelry system, comprising providing a first band comprising” the structure of claim 13.  Examiner notes that “stackable” has an indefinite meaning in this claim, please see 112b above.  Further, applicant’s “method of making” is solely the step of “providing”.  Ducret discloses the device of claim 13, which meets the step of “providing” and therefore the “method of making”.  

Regarding claims 2 and 21, Ducret discloses the system, as well as providing the system, of claims 1 and 13 above, as well as the inclusion of a second band 2 comprising: a second annular member 3 having second annular member outer and inner faces coupled together by second annular member upper and lower faces: and 
at least one second protrusion 4 axially extending from one of said second annular member upper or lower faces, said second protrusion 4 having second protrusion outer and inner faces: 
at least one of (i) said second protrusion outer face radially offset from said second annular member outer face (outer face of protrusion 4 is radially extended from band 3, shown in figure 1), or (ii) said second protrusion inner face radially offset from said second annular member inner face (inner face of protrusion 4 is radially extended from bad 3, shown in figure 1).

Regarding claim 3, Ducret discloses the method of claim 2, further comprising forming the first and second bands.  Examiner notes that both bands of Ducret are formed prior to being stacked.

Regarding claim 4, Ducret discloses the method of claim 3, further comprising forming said first and second bands each as one-piece construct.  Examiner notes that figure 1 shows each individual band as a one piece construct.  

Regarding claim 19, Ducret discloses the system of claim 13, further comprising 

Regarding claim 9, Ducret discloses a method of using a stackable jewelry system, comprising stacking first and second bands (as in figure 2); wherein the first band comprises the structure of claim 1, and said second band 2 comprising: a second annular member 3 having second annular member outer and inner faces coupled together by second annular member upper and lower faces: and 
at least one second protrusion 4 axially extending from one of said second annular member upper or lower faces, said second protrusion 4 having second protrusion outer and inner faces: 
at least one of (i) said second protrusion outer face radially offset from said second annular member outer face (outer face of protrusion 4 is radially extended from band 3, shown in figure 1), or (ii) said second protrusion inner face radially offset from said second annular member inner face (inner face of protrusion 4 is radially extended from bad 3, shown in figure 1).

Regarding claim 10, Ducret discloses the method of claim 9, further comprising disposing said first and second bands about a finger (“finger ring” from abstract).  

Regarding claims 11 and 22, Ducret discloses the method of claim 9 and the system of claim 21, wherein in stacked configuration (figure 2), said first and second bands dispose in coaxial relation (the bands are coaxial to allow a finger to be within the openings).  

Regarding claims 12 and 23 and 28, Ducret discloses the method of claim 11 and the stackable jewelry system of claims 22 and 27, wherein in said stacked configuration (figure 2), said second protrusion is capable of radial alignment with said first opening (protrusions are interdigitated in figure 2).

Regarding claims 37 and 40, Ducret discloses the system of claim 23, wherein the first protrusion and the second protrusion meet both conditions (i) and (ii) of claims 13 and 21.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ducret as applied to claim 1 above, and further in view of 2014/0116086 Casaccio.
Regarding claims 5-8, Ducret discloses the method of claim 4, disclosing that the bands are different colors of gold.  Ducret does not disclose that the material is silicone.
Casaccio discloses a set of body encircling decorative devices, having protrusions on the forward and rear edges, that interdigitate (figure 2), and are made of silicone [0018].  These silicone bands are disclosed as being made using injection molding in [0020].
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the interdigitating rings of Ducret out of silicone, as known in other interdigitating rings like Casaccio using the injection molding method, as the use of silicone would allow a more affordable alternative to the gold used in Ducret, and still allows for the use of different colors.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ducret as applied to claim 4 above, and further in view of 2007/0292822 Stites.
Regarding claim 8, Ducret discloses the method of claim 4, having two bands made of gold, each bands are one piece constructs.  Ducret does not disclose how the gold is formed into the one piece bands.  
Stites discloses it is old and well known in the art of gold fabrication that hand creation, molding, cad/cam, and 3d printing techniques are known method of fabricating gold pieces [0011].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to fabricate the known gold bands disclosed in Ducret using any known method of manufacture known for the material, including 3d printing as disclosed in Stites, as Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144 (I): “rationale to modify or combine the prior art does not have to be expressly stated in the prior art…it may be reasoned from knowledge generally available to one of ordinary skill in the art”.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ducret as applied to claim 13 above, and further in view of DE29620070 Raab, in further view of Casaccio.
Regarding claim 7, Ducret discloses the jewelry system of claim 1, further comprising at least one said first protrusion 4 extending axially upward from said first annular member 3 upper face (as shown in figure 1), and at least one said first protrusion extending axially upward from said first annular member lower face.  Ducret does not disclose a protrusion extending axially “inward” from said first annular member lower face, in the same manner that applicant does not disclose this (please see drawing objection above).  
Raab discloses a ring with inward interdigitated protrusions, figure 1.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize both the known protrusions of Ducret as well as the known protrusions of Raab, on either end of the annular member, in the manner taught by Casaccio.  This creates an annular ring that utilizes two different kinds of protrusions on either side so that the system of Ducret can be used with three annular members, as known in the art, and taught by Casaccio.  Examiner contends that this is the duplication of known parts (having three annular members instead of two), and using known interdigitating attachment mechanisms (one side of the middle annular member connected in the manner taught by Ducret, the opposite side of the middle member is connected in the manner taught by Raab), making a series of three annular members, as known in the art, taught by Casaccio.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677